In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00425-CR


                                BRIAN KEITH HILL, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                      Randall County, Texas
                    Trial Court No. 25,803-C, Honorable Ana Estevez, Presiding

                                          August 30, 2016

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Brian Keith Hill, was indicted for the offense of burglary1 enhanced by

allegations of two prior felony convictions.2 Following a trial to the court without a jury,

appellant was convicted of the indicted offense. After hearing the evidence regarding

punishment, including appellant’s pleas of true to the prior felony convictions, appellant




       1
           See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
       2
           See id. § 12.425 (West Supp. 2016).
was sentenced to serve 15 years in the Institutional Division of the Texas Department of

Criminal Justice. Appellant has appealed his conviction and we will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the court reporter’s record

and the clerks record to use in preparation of a pro se response. See Kelly v. State,

436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has filed no response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.




                                             2
Ohio App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.3


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.


                                                           Mackey K. Hancock
                                                               Justice



Do not publish




        3
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3